            Case 1:19-cv-00106-ALC Document 35 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                             03/23/2021
SOUTHERN DISTRICT OF NEW YORK

 WOLSELEY INVESTMENTS INC.,

                                 Plaintiff,
                                                                  19-cv-00106 (ALC)
                        -against-
                                                                  ORDER OF
 AMERICAN GUARANTEE AND LIABILITY                                 DISCONTINUANCE
 INSURANCE COMPANY,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

sixty (60) days.

SO ORDERED.

Dated:      March 23, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
